Mr. Justice Gary delivered the opinion of -the Court. September 1, 1891, the appellee demised a house to one Chapman, for a term ending April 30, 1894, and the appellant guaranteed to the appellee the performance of all covenants by the lessee, payment of rent and all, in the amplest form. The lessee abandoned the premises, and the appellee gave to the appellant permission to sub-let (which the original lease prohibited unless with the written consent of the appellee) “ not, however, in any manner releasing or intending to release you (the appellant) as to your (appellant’s) obligation under said lease and guarantee.” Rent being due and unpaid upon the original lease, the appellee has sued the appellant for it and recovered. We are now presented with some very abstruse arguments to convince us that the clear unmistakable intention of the parties should not be carried into effect. Since the Supreme Court, in 150 Ill. 150, affirmed the decision made by the majority of this court, in Kew v. Trainor, 50 Ill. App. 629,1 am more ready to concur with them that the intention of the parties should govern in construing their contracts, and therefore to affirm this judgment. The technical matters assigned for error do not appear on the abstract and we will not go to the record to see if they appear there. Magner v. Trumbull, 33 Ill. App. 646. The judgment is affirmed.